Case 1:20-cv-02649-NLH-KMW Document 25 Filed 06/23/20 Page 1 of 3 PageID: 1362



    DAY PITNEY LLP
    JOY HARMON SPERLING, Attorney I.D. 014021986
    STEPHEN R. CATANZARO, Attorney I.D. 073402013
    ONE JEFFERSON ROAD
    PARSIPPANY, NJ 07054-2891
    (973) 966-6300
    Attorneys for Defendants U.S. Bank Trust, N.A. as Trustee for
    LSF9 Master Participation Trust and Mortgage Electronic
    Registration Systems, Inc.

                                          UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF NEW JERSEY


                                                       : HON. NOEL L. HILLMAN, U.S.D.J.
     KRISTINE KEYES,
                                                       : Civil Action No. 1:20-cv-02649
                                Plaintiff,
                                                       :
                  v.                                     NOTICE OF MOTION FOR SANCTIONS
                                                       : AND RELEATED RELIEF PURSUANT
     NATIONSTAR MORTGAGE, LLC, U.S.                      TO FED. R. CIV. P. 11 AND N.J.S.A.
     BANK TRUST, N.A., AS TRUSTEE FOR                  :
                                                         2A:15-59.1
     LSF9 MASTER PARTICIPATION TRUST,
     MORTGAGE ELECTRONIC                               :
     REGISTRATION SYSTEMS, INC., BANK                      (Document Filed Electronically)
     OF AMERICA N. A. (AS CLAIMED                      :
     SUCCESSOR IN INTEREST TO
     COUNTRYWIDE HOME LOANS, INC.),                    : Return Date: July 20, 2020
     SHERIFF OF CAMDEN COUNTY AND
     RAS CITRON LAW OFFICES,

                                Defendants.

              PLEASE TAKE NOTICE that on July 20, 2020 at 10:00 a.m., or as soon thereafter as

    counsel may be heard, the undersigned, attorneys for defendants U.S. Bank Trust, N.A., as Trustee

    for LSF9 Master Participation Trust, and Mortgage Electronic Registration Systems, Inc.

    (“Defendants”), will move before the Honorable Noel L. Hillman, United States District Judge, at

    the U.S. District Court, District of New Jersey, Mitchell H. Cohen Building & U.S. Courthouse, 4th

    & Cooper Streets, Courtroom 3A, Camden, New Jersey 08101, for an Order imposing sanctions

    against plaintiff, Kristine Keyes, and Joshua L. Thomas, Esq., attorney for plaintiff; and
Case 1:20-cv-02649-NLH-KMW Document 25 Filed 06/23/20 Page 2 of 3 PageID: 1363



           PLEASE TAKE FURTHER NOTICE that Defendants shall rely upon the Memorandum

    of Law and Certifications of Joy Harmon Sperling, Esq. submitted herewith; and

           PLEASE TAKE FURTHER NOTICE that oral argument is requested if timely

    opposition to the motion is filed; and

           PLEASE TAKE FURTHER NOTICE that at that time and place aforesaid, Defendants

    will request that the proposed form of Order submitted herewith be entered by the Court.


                                                 /s/ Joy Harmon Sperling
                                                 Joy Harmon Sperling, Esq.
                                                 Stephen R. Catanzaro, Esq.
                                                 DAY PITNEY LLP
                                                 U.S. Bank Trust, N.A. as Trustee for
                                                 LSF9 Master Participation Trust and Mortgage
                                                 Electronic Registration Systems, Inc.


    Dated: June 23, 2020




                                                     2
Case 1:20-cv-02649-NLH-KMW Document 25 Filed 06/23/20 Page 3 of 3 PageID: 1364




                                      CERTIFICATION OF SERVICE

            The undersigned hereby certifies that on this date a copy of the Notice of Motion for

    Sanctions, with accompanying documents, was electronically filed using the CM/ECF system,

    which triggered electronic notification to the e-filers in this action, including counsel for Plaintiff.

            I further certify that on this date a courtesy copy of the aforementioned motion papers was

    sent via regular mail to the Hon. Noel L. Hillman, U.S.D.J.




                                                     /s/ Stephen R. Catanzaro
                                                     STEPHEN R. CATANZARO

    Date: June 23, 2020




                                                        3
